Title: To George Washington from Brigadier General Alexander McDougall, 17 September 1777
From: McDougall, Alexander
To: 



Sir,
4 Miles below Tapan [N.Y.] 17th Sepr 1777. 12 A.M.

I was honored a few minutes Since, with a Copy of your Excellency’s favor of the 14th instant.

The Enemy’s Army which came into Jersey from different Quarters, were under the command of General Clinton assisted by three other General officers. Their Force must have been considerable as he was with them. The lowest amounts that can be relyed on, place them at 2000, others as Credible as high as 3000; the last I beleive to be near their Strength; altho many have represented them as 4000 and 5000. This was owing, to our Militia not venturing near them. I crossed Hudson’s river late last Sunday afternoon; with my van, the rear and provission followed. Monday afternoon when I drew within four Miles of the Enemy I could not obtain any precise intelligence of their Position, or Strength, nor could I learn then where General winds was, or Col. Malion These embarassments, obliged me to Halt at that distance, to obtain more certain advice of those particulars; as my whole Strength was but 731 Continental Troops; and about 200 Militia, illy provided with ammunition, and badly officered. At dusk my discovering parties returned, and reported that the main Body of the Enemy were Strongly Posted between Scralenburgh Church; and the New Bridge with their Plunder on their right Flank, and some what in the rear, the road to the English neighbourhood near them and Secured. From these circumstance[s] I was fully convinced they were thus posted ready to decamp; as I doubt not they know the Position of our different Parties better than I did; that part of the Country being very unfriendly to us. Those considerations induced me to call a Council of the Colonels to determine on the expediency, of attacking their right Flank that Night. But they were of opinion, the experiment was too hazardous, considering our Strength, and theirs by the Lowest computation; and as their Picket had been attacked the Night before, by Col. Burr, they woud be on their Guard. These difficulties together with our not knowing their Precise Position, induced their determination. And I considered their concurrence of the utmost importance in Such an undertaking.
The want of it rendered it prudent in me to decline the enterprise. However early in the morning I advanced towards them, when my discovering parties came to the place, where their Senteries were posted the Night before, they were informed the Main Body, retired towards Bergen; at 3 that morning, and their rear, at day light. I immediatly dispatchd 90 men in pursuit of their rear; but after four Hours Quick march, they could not get nearer than two Hours march of them. Last night, I retired to this place, to cover my men. This morning I dispatched Col. Durkee with 200 men to Bergen, to know whether they have crossed to N. York; if they have, I shall in that case march to join the Grand Army; with the utmost dispatch. For without adulation, there is no man on the Continent, with whom I would so chearfully

Share the mis-fortune, or Glory of my country as your Excellency. I have directed my Bagage still at peeks Kill to move the rout of Suffering, morris Town, and Coreiel Ferry.
And intend to cross Passaick below the Great Falls. About noon 180 of my Brigade left on Commands &c. at Peeks Kill, must by this time, be at Paramus on the rout, to join me, so that my whole strength when I leave Jersey will be near 911. As I am without time or Clerk and the express waits, I hope you will excuse this bloted Epistle. I am Sir with great truth, Your Excellency’s very Hble Servant

Alexr McDougall


2 P.M. no intelligence from Col. Durkee. a Person who came out with the Enemy informed a friend of ours, that the Enemy were under a Necessity to make this excu[r]sion, provissions being very Scarce in Newyork; So that their object was plunder.
I believe it beyond a Question, that the Enemy have drawn the most if not the whole from Rode Island. a Gentleman who left Boston this day week and stopt at Kings Ferry last Sunday, brought advice of the Former.

